Name: Commission Regulation (EEC) No 3262/85 of 21 November 1985 laying down detailed rules of application for the apportionment by Member States, among small-scale milk producers, of the amounts fixed by Regulation (EEC) No 1207/84 for the 1985/86 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 85 Official Journal of the European Communities No L 311 /21 COMMISSION REGULATION (EEC) No 3262/85 of 21 November 1985 laying down detailed rules of application for the apportionment by Member States , among small-scale milk producers, of the amounts fixed by Regulation (EEC) No 1207/84 for the 1985/86 milk year HAS ADOPTED THIS REGULATION : Article 1 Member States shall inform the Commission before 1 January 1986 of the provisions they intend to take for the apportionment, among small-scale milk producers, of the amounts fixed by Regulation (EEC) No 1207/84 for the 1985/86 milk year. The apportionment among producers must be completed before 1 January 1987. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products ('), as last amended by Regulation (EEC) No 1302/85 (2), and in particular Article 2a thereof, Whereas Council Regulation (EEC) No 1207/84 (3), as amended by Regulation (EEC) No 3177/84 (4), fixed the amounts per Member State and the criteria for the appor ­ tionment, among producers, of the aids to support the incomes of small-scale milk producers during the 1984/85 and 1985/86 milk years ; whereas, pursuant to Article 3 (2) thereof, Member States must inform the Commission, in good time, of the provisions they intend to take for the apportionment of the aids ; whereas it is necessary to specify, for the second marketing year, the period within which the apportionment must be carried out, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26 . 5. 1977, p. 6. 0 OJ No L 137, 27 . 5. 1985, p. 9 . 0 OJ No L 115, 1 . 5 . 1984, p. 74. (&lt;) OJ No L 298 , 16 . 11 . 1984, p. 6 .